Citation Nr: 0915192	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral wrist 
disability.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to 
March 1986.  He also had other than active duty with the Army 
Reserve after 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The issue of service connection for the back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for 
VA purposes.  

2.  Hypertension did not have onset during the Veteran's 
active military service, did not manifest within one year of 
his separation from active military service, and is not 
etiologically related to his active military service.  

3.  A disability of either wrist did not have onset during 
the Veteran's active military service and is not 
etiologically related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  The criteria for service connection for a disability of 
either wrist have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss and hypertension, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The term "active military service" includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A.  § 101(21), (24); 
see also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA 
and INACDUTRA.  Presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Hearing loss

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

The Veteran contends that he suffers from a hearing loss 
disability as the result of jamming paper in his ears during 
active duty, and/or as the result of a blow to one of his 
ears during active duty which resulted in a ruptured eardrum, 
and/or as the result of ear infections during active duty.  

Service treatment records from the Veteran's period of active 
duty document that the Veteran suffered trauma to his left 
ear and had several ear infections.  In October 1982 he 
reported for emergency care after he put toilet tissue in his 
left ear.  The tissue was extracted.  There is no indication 
of any damage to his ear.  He complained of left ear pain in 
November 1982 and was treated for otitis media.  Four days 
later he reported a decrease in hearing of four days 
following a traumatic blow to his ear.  Medical personnel 
diagnosed a ruptured tympanic eardrum.  Notes from five days 
later indicate that the perforation was healing.  Medical 
personnel diagnosed otitis media of the left ear in February 
1983, February 1984, and February 1985 and for otitis media 
of the right ear in November 1985.  

A January 1986 separation report of medical history contains 
the Veteran's report that he either then had or had 
previously had hearing loss.  On the reverse side of this 
report a medical professional indicated that the Veteran had 
no hearing loss.  The associated report of medical 
examination showed a normal clinical evaluation of the 
Veteran's ears, including his tympanic membranes.  This 
report also contains audiometric test results.  Audiometer 
testing showed pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz of 0, 5, 5, and 5 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 5, 0, 5, and 
0 decibels, respectively.  Thus, when the Veteran was 
separated from active duty he did not have a hearing loss 
disability.  This is evidence against his claim.  

More evidence against this claim is found in May 2004 reports 
of medical history and medical examination.  The purpose of 
the examination and history is listed as enlistment in the 
Army Reserve.  In the report of medical history, the Veteran 
indicated that he did not then have nor had ever had a 
hearing loss.  Included in the report of medical examination 
are audometric test results.  These show puretone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
10, 5, 15, 15, and 20 decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 10, 5, 5, 20, and 20 decibels, 
respectively.  Thus, many years after active duty, the 
Veteran clearly did not have a hearing loss disability.  

No evidence of record shows that the Veteran has ever had a 
hearing loss disability.  As a hearing loss disability for VA 
purposes is well defined and depends solely on objective test 
results, the Veteran's assertion of hearing loss is not 
evidence of a current hearing loss disability.  

Entitlement to service connection for disease or injury is 
limited to cases in which the Veteran has the claimed 
disability.  See 38 U.S.C.A. § 1131.  Therefore, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

As no evidence of record shows that the Veteran has ever had 
a hearing loss disability and all evidence of record shows 
that he has never had a hearing loss disability, the 
preponderance of evidence is against granting service 
connection for a hearing loss disability.  Hence, his appeal 
as to this issue must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  


Hypertension

The Veteran's contends that he is entitled to service 
connection for hypertension based on being placed on high 
blood pressure medication after an "over 40 physical."  

That the Veteran currently may have hypertension is not 
sufficient to establish service connection.  Service 
treatment records from the Veteran's period of active duty 
provide evidence against his claim because these records show 
that he did not have hypertension during active duty.  There 
are no abnormal blood pressure measurements recorded in these 
treatment records.  The June 1986 report of separation 
medical examination recorded blood pressure measurements of 
126 mm. Hg. systolic and 80 mm. Hg. diastolic.  In the 
associated report of medical history , the Veteran indicated 
that he did not then have nor had he previously had high or 
low blood pressure.  

Indeed, the first report that the Veteran has hypertension is 
found in the May 2004 report of medical examination discussed 
in the preceding section of this Board decision.  This report 
states that the Veteran had borderline hypertension.  

There is no evidence that the Veteran's hypertension had 
onset during his period of active service or is etiologically 
related to his active military service.  That he was found to 
have hypertension on a medical examination for enlistment in 
the Army Reserve is not evidence that he contracted a 
"disease" during ACDUTRA and does not support a grant of 
service connection for hypertension.  

No evidence of record shows that the Veteran's hypertension 
is related to his active duty or was the result of a disease 
contracted during ACDUTRA.  All evidence of record shows that 
his hypertension did not have onset during active military 
service.  Hence, the appeal as to this issue must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

Disability of the wrists

In his July 2004 claim, the Veteran reported that he had 
wrist problems which he described as "some kind of 
tendinitiss from a break and constant use as a cook while on 
active duty."  In a statement received in August 2004, the 
Veteran's spouse reported that when the Veteran returns from 
duty with the Army Reserve his wrist hurts and the pain never 
goes away.  

Service treatment records include July 1982 enlistment 
reports of medical history and medical examination.  In the 
report of medical history, the Veteran indicated that he had 
suffered a fractured wrist at age 14.  In the report of 
medical examination, the Veteran was found to have a normal 
clinical evaluation of his upper extremities and a three inch 
surgical scar of his left wrist.  The combination of a 
surgical scar of the left wrist and the report of a fractured 
left wrist sufficiently demonstrates that the Veteran had a 
fractured left wrist prior to acceptance into service.  

Service treatment records contain only a single report of 
symptoms of either wrist.  In April 1984, the Veteran 
reported that he had  twisted his right wrist two days 
earlier.  Range of motion of the wrist was normal but the 
Veteran reported pain on lifting heavy objects.  Objectively 
there was no edema, ecchymosis, reduced range of motion, or 
crepitation.  He was assessed with a soft tissue injury and 
instructed to return to clinic as needed.  

The January 1986 report of separation medical examination 
indicates a normal clinical evaluation of the Veteran's upper 
extremities.  In the associated report of medical history, 
the Veteran indicated that did not then have, nor had ever 
had arthritis, rheumatism, or bursitis, or any bone, joint or 
other deformity.  He did indicate that he previously 
fractured his left wrist, at age 14.  There is no report of 
wrist symptoms.  

These treatment records are evidence against the Veteran's 
claim.  First, the records are absent for any mention of 
symptoms involving his left wrist.  This tends to show that 
he had no disability of the left wrist with onset during 
active military service and that his pre-service left wrist 
healed fracture was not aggravated by his active military 
service.  Second, he had only the single report of a twisted 
right wrist in 1984, but by the time of his separation from 
active duty he had no symptoms or pathology of either wrist.  

The Board notes that the Veteran also reported an injury of 
his right hand In September 1985.  He reported that he had 
been playing football a week earlier but did not remember any 
injury.  Symptoms were that e had a mild reduction in his 
right hand grip strength and a decrease in extension 
movements of all fingers.  He also reported that he had 
problems opening his hands and extending his fingers and that 
he had pain at the bend of his arm.  Objectively he was 
positive for weakness, but active range of motion of his 
right wrist and hand was within normal limits and he had no 
pain on palpation.  This report is not favorable to the 
Veteran's claim because there is no evidence of wrist 
symptoms, only of symptoms involving his right hand with pain 
in his arm.  

The Veteran did not return to clinic for further treatment 
after his report of right wrist pain in 1984, or for that 
matter, after his report of right hand pain in 1985.  The 
January 1986 separation report of medical examination shows a 
normal clinical evaluation of his upper extremities at 
separation and he denied any symptoms involving any joint 
other than his back at separation from active duty.  This is 
evidence that his twisted right wrist had resolved prior to 
separation from active duty.  

In a May 1999 report of medical history, for Army Reserve 
purposes, the Veteran indicated again that he had no current 
or past history of arthritis, rheumatism, or bursitis and no 
bone, joint or other deformity, providing evidence against 
his own claim at this time.  He again indicated that he had 
either a current or past history of broken bones.  On the 
reverse side of this form, the Veteran indicated that he had 
a fracture of the right and left wrists in the 1970's.  This 
is evidence against the Veteran's claim because this report 
tends to show that he had no disability or symptoms of a 
disability of either wrist many years after his separation 
from active duty.  

In the May 2004 report of medical history referred to above, 
the Veteran indicated that he either then had or had 
previously had broken bones.  As an explanation, he provided 
that was in a head on accident on August 1 (apparently in the 
previous year) and suffered a broken back and foot.  He also 
explained "[w]hen I work too much with my wrist, it hurts."  
The associated report of medical examination includes a 
normal clinical evaluation of the Veteran's upper 
extremities.  This is not evidence of an injury of the 
Veteran's wrist during ACDUTRA or INACDUTRA, but rather is 
only evidence of that which is stated - that his wrists hurt 
after extended work.  

In August 2004, the Veteran's spouse reported that the 
Veteran's wrists hurt each time that he returns from his Army 
Reserve duty.  She reported that this never goes away.  This 
report is evidence against the Veteran's claim for service 
connection for a wrist disability because it tends to show 
that the Veteran always has sore wrists following work, but 
that there has been no specific injury of his wrist during 
ACDUTRA or INACDUTRA.  

All evidence of record shows that the Veteran has suffered no 
injury of either wrist during ACDUTRA or INACDUTRA and that 
he suffered no more than one acute injury of his right wrist 
in service, which had resolved by the time of his separation 
from active service.  

That the Veteran has pain of his wrist may be some evidence 
of a present disability.  However, the only incident during 
service involving either wrist was the April 1984 twisted 
right wrist with no recurrence.  There is no indication of a 
relationship between that injury and any current symptoms.  
That the Veteran consistently reported no problems involving 
any joint other than his back, for more than 15 years after 
separation from active service and for twenty years from the 
time of the 1984 injury, is evidence that there is no 
connection between his twisted wrist in 1984 and his current 
reports of pain of both wrists.  

Because the preponderance of evidence is against a finding 
that the Veteran has a current disability of either wrist 
related to his service, his appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case the Veteran was not provided with a VA 
examination and a medical opinion was not obtained with 
regard to any of his disabilities on appeal.  There is no 
evidence of an event, disease, or injury during service that 
is associated with his claim for service connection for 
hypertension.  There is no evidence of record that the 
Veteran has a current hearing loss disability; indeed, all 
evidence of record shows that he did not have a hearing loss 
disability when he filed his claim.  

With regard to the Veteran's claimed disabilities of his 
wrists, the Board does not find any association between his 
twisted wrist in 1984 and his current reports of wrist pain.  
Although the Court has stated that there is a low threshold 
as to a showing of an association between an event in service 
and a present disability, the mere occurrence of a twisted 
wrist in service does not meet that threshold simply because 
the Veteran asserts his belief of an association.  In this 
case, the Veteran does not even make that assertion.  Rather, 
he relates current wrist symptoms to wear and tear on his 
wrists over a long period of time.  

A broad assertion of an association between active military 
service and the claimed disability is either implied or 
stated in all claims for service connection, so to find that 
this meets the threshold is to render 38 U.S.C.A. 
§ 5103A(d)(2) meaningless.  An interpretation of a statute 
that renders part of the statutory language superfluous is to 
be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000) ("canons of construction requires us to give 
effect to the clear language of statute and avoid rendering 
any portions meaningless or superfluous").  

For these reasons, the Board finds that VA has no duty to 
provide the Veteran with a medical examination or to obtain a 
medical opinion with regard to his claims for service 
connection for hypertension, a hearing loss disability, and a 
disability of his wrists.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied with respect to the claims of 
entitlement to service connection for hypertension, a hearing 
loss disability, and disabilities of the wrists.  


REMAND

In a VA Form 21-4171, received in August 2004, the Veteran's 
spouse stated that the Veteran has ongoing back pain.  In his 
July 2004 claim, the Veteran reported that his back pain 
began during marches with heavy gear and with moving heavy 
equipment in the mess hall, in his duties as a cook.  

Service treatment records include a January 1986 separation 
report of medical history.  In that report, the Veteran 
indicated that he either then had or had previously had 
recurrent back pain.  He again reported recurrent back pain 
in a March 1990 quadrennial report of medical history, for 
Army Reserve purposes.  In that report the Veteran indicated 
that his back pain had begun in 1984.  He repeated his report 
in a May 1999 report of medical history.  

In a March 1999 clinical record, the Veteran reported low 
back pain and left leg tingling, status post discectomy.  He 
was assessed with mild spasms of the low back.  This report 
indicates that the Veteran reported back pains during his 
Army Reserve annual training and that it was believed that 
this occurred while carrying his field equipment.  Clinical 
notes report that the Veteran had undergone back surgery a 
few years earlier.  In a May 2004 report of medical history, 
the Veteran reported that he had been involved in a head on 
accident in August and suffered a broken back.  

Hence, there is a report of back pain from the Veteran's 
period of active duty, an assertion of back pain at 
separation from active service in January 1986, a report of 
back pain four years after separation from active duty, 
reports of disc surgery sometime after that, reports of 
symptoms attributed to carrying field equipment during Army 
Reserve training in 1999, and a 2004 report of further injury 
of his back from a post service accident, apparently in 
August 2003.  He also asserts that he currently has low 
symptoms.  

This evidence triggers VA's duty to afford the Veteran a VA 
examination and obtain a medical opinion with regard to his 
claim for service connection for a back disability.  
Additionally, there are evidently outstanding pertinent 
treatment records that the Veteran has not submitted or asked 
VA to assist him in obtaining.  These must be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he identify those institutions and/or 
health care professionals who treated him 
with regard to his spine surgery and with 
regard to his reported broken back 
incurred in an accident in August, 
presumably of 2003.  Ask him to submit the 
necessary documents for VA to assist him 
in obtaining that evidence.  Inform him 
that failure to furnish the evidence or to 
furnish the necessary identification of 
treatment providers and other documents 
within one year of the request to do so 
will result in his claim being treated as 
abandoned, as provided by 38 C.F.R. 
§ 3.158.  


2.  After completion of the above 
requested development and receipt of any 
requested information or evidence, 
schedule the Veteran for a VA examination 
of his spine.  The claims file and a copy 
of this REMAND should be provided to the 
examiner.  The examiner must review the 
claims file and annotate the examination 
report as to whether the claims file was 
reviewed.  The examiner is asked to 
address the following:  

(a)  Identify any pathology of the 
Veteran's thoracolumbar spine.  

(b)  Provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability) that any current pathology of 
the Veteran's thoracolumbar spine had 
onset during or is etiologically related 
to his active service which ended in March 
1986.  

(c)  Provide an opinion as to whether any 
pathology of the thoracolumbar spine 
incurred after his active military service 
ended (in March 1986) was permanently 
aggravated by carrying field equipment in 
March 1999.  Notice should be paid to the 
entry in the Veteran's service Army 
Reserve records indicating that he 
reported back symptoms in March 1999 
during Army Reserve training.  

(d)  Consider the entire claims file and 
explain how any current thoracolumbar 
spine pathology is related, if at all, to 
the Veteran's period of active service 
between 1982 and 1986, his spine surgery 
sometime after 1990 (identified as a 
discectomy by the Veteran) and his report, 
in May 2004, of a broken back suffered in 
an accident in "August."  

Rationale must be provided for all 
opinions rendered.  

3.  After completion of the above 
development, readjudicate the Veteran's 
claim for entitlement to service 
connection for a low back disability.  If 
the determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


